ALPHAMARK INVESTMENT TRUST FILED VIA EDGAR October 25, 2010 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: AlphaMark Investment Trust File Nos. 811-152045; 333-22213 Post-Effective Amendment No. 2 on Form N-1A Ladies and Gentlemen: On behalf of AlphaMark Investment Trust (the "Trust"), attached for filing is Post-Effective Amendment No. 2 (the"Amendment")to the Trust's registration statement on Form N-1A under the Securities Act of 1933 and the Investment Company Act of 1940, to be effective 60 days after filing pursuant to Rule 485(a) under the Securities Act of 1933. The Amendment is being filed to comply with the new “Summary Prospectus” rule and related amendments to Form N-1A. Please contact the undersigned at 513/587-3406 if you have any questions concerning this filing. Very truly yours, /s/ Wade R. Bridge Wade R. Bridge Assistant Secretary
